This is a companion case to A-4388, A.D. Morrow v. State,23 Okla. Cr. 98, 212 P. 1008, in which the conviction for burglary in the second degree was recently affirmed by this court. In the case here the crime charged, the time and place, are the same as in case A-4388. The evidence adduced, the instructions of the court, and the alleged errors are practically the same in the two cases, and it would serve no good purpose to reiterate the findings and conclusions made in the case previously decided. For the reasons therein given, the judgment of the trial court is affirmed.
MATSON, P.J., and DOYLE, J., concur.